DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gerlach (US 4,345,152 A) in view of Fukushima (JP H09-35897 A).
Regarding claim 1, Gerlach teaches a charged particle beam apparatus (focused charged particle beam generator, fig. 1) comprising:
A magnetic lens (14) having an electromagnetic coil (26) composed of a pair of coils (sub-coils 28A and 28B); 
A setting unit that sets a maximum current value (IM selected based on the required current for a given test, col. 4 lines 4-7, implicitly by some setting unit such as the computer mechanism of col. 4 lines 45-47) that defines a maximum magnetomotive force of the magnetic lens (inherently the maximum current value sets the maximum force of the lens);
A current control unit (computer mechanism) that controls a current to be supplied to each of the pair of coils (controlling sub-coil currents IA and IB) within a current range corresponding to a set maximum current value (IM) so that thermal power consumed by the electromagnetic coil is maintained constant at thermal power corresponding to the set maximum current value (controlling sub-coil currents to maintain a constant thermal power, col. 3 line 45-co. 4 line 21; based on maximum current IM which inherently sets the maximum of a current range for the total current and thus the sub-coil currents).
Gerlach does not teach an operation unit configured to allow a user to enter a maximum current value that defines a maximum magnetomotive force of the magnetic lens through an operation of the user by inputting an arbitrary value or selecting the maximum current value from a plurality of predetermined options for the maximum current value presented to the user.
Fukushima teaches an electron microscope having an operation unit (input device 7) configured to allow a user to enter a current value that defines the magnetomotive force of a magnetic lens through the user entering an arbitrary value (“operator inputs energized current set value of specific electromagnet”, p. 4 paragraph 8).
It would have been obvious to one of ordinary skill in the art to set the current of the lens of Gerlach by user input as taught by Fukushima, as a matter of allowing simple user control of the parameters of the electron beam device with no unexpected result.
Regarding claim 3, Gerlach teaches a control method of a charged particle beam apparatus (focused charged particle beam generator, fig. 1) that includes a magnetic lens having an electromagnetic coil (26) composed of a pair of coils (sub-coils 28A and 28B), the control method comprising:
A setting step of setting a maximum current value (IM selected based on the required current for a given test, col. 4 lines 4-7, implicitly by some setting unit) that defines a maximum magnetomotive force of the magnetic lens (inherently the maximum current value sets the maximum force of the lens); and
A current control step of controlling a current to be supplied to each of the pair of coils (controlling sub-coil currents IA and IB) within a current range corresponding to a set maximum current value (IM) so that thermal power consumed by the electromagnetic coil is maintained constant at thermal power corresponding to the set maximum current value (controlling sub-coil currents to maintain a constant thermal power, col. 3 line 45-co. 4 line 21; based on maximum current IM which inherently sets the maximum of a current range for the total current and thus the sub-coil currents).
Gerlach does not teach that the maximum current is set based on an operation of a user.
Fukushima teaches an electron microscope having an operation unit (input device 7) configured to allow a user to enter a current value that defines the magnetomotive force of a magnetic lens through the user entering an arbitrary value (“operator inputs energized current set value of specific electromagnet”, p. 4 paragraph 8).
It would have been obvious to one of ordinary skill in the art to set the current of the lens of Gerlach by user input as taught by Fukushima, as a matter of allowing simple user control of the parameters of the electron beam device with no unexpected result.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gerlach in view of Fukushima and in further view of Makino (US 200702287276 A1).
Regarding claim 2, Gerlach and Fukushima teach all the limitations of claim 1 as described above.  Gerlach and Fukushima do not teach that the setting unit sets the maximum voltage based on an upper limit to an acceleration voltage, the upper limit being specified by an operation of the user.
Makino teaches an electron beam system in which an acceleration voltage is set by user input (user sets optimum acceleration voltage, [0060]).
It would have been obvious to one of ordinary skill in the art to set the acceleration voltage of the system of Gerlach by user input as taught by Makino, in order to allow easy user optimization of the beam energy for a given task such as charged particle inspection of a substrate, using an interface that one of ordinary skill in the art could integrate into the computer system of Gerlach with no unexpected result.  Since Gerlach teaches that the maximum current is set based on the acceleration voltage (the maximum current is based on the required total current, col. 4 lines 4-7, which is determined by the range of acceleration energies, col. 4 lines 4 lines 28-35)  this would result in the maximum current being set based on the user input.
Response to Arguments
Applicant’s arguments with respect to the previous rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881